DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 12/22/2021. 
Claim(s) 1-6 and 8-21 are currently pending. 
Claim(s) 1, 2, 11, 12 and 21 have been amended. 
Claim(s) 7 has been canceled.
Claim(s) 3-5 and 14-16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected photoelectric conversion element (species A1, A2, and A4-A8) and through sections (species B1-2, B2, and B2-1-B2-3), there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 8-13, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-229747, Kojima et al. in view of US 2015/0001501, Cho et al.
Regarding claims 1 and 2
Kojima teaches a photoelectric conversion element (cell 10) [Fig. 5 and paragraph 0068] comprising: 
a first substrate (corresponding to bottom transparent substrate 21) [Fig. 5 and paragraph 0068]; 
a first electrode (corresponding to bottom transparent conductive layer 22) on the first substrate (bottom substrate 21) [Fig. 5 and paragraph 0068];
 a photoelectric conversion layer (corresponding to photoelectric conversion layer 3) on the first electrode (bottom transparent conductive layer 22) [Fig. 5 and paragraph 0068]; 
a second electrode (corresponding to top transparent conductive layer 22) on the photoelectric conversion layer (3) [Fig. 5 and paragraph 0068]; 
a second substrate (corresponding to top substrate 21) on the second electrode (top electrode 22) [Fig. 5 and paragraph 0068]; and 
a sealant (corresponding to sealing layer 7) disposed between the first electrode (bottom transparent conductive layer 22) and the second substrate (top substrate 21) in a first direction and configured to seal at least the photoelectric conversion layer (3) [Fig. 5 and paragraph 0068],
 wherein the first electrode (bottom transparent conductive layer 22) includes a first through section/hole [see Fig. 5 below], the sealant (7) being in contact with the first substrate (bottom substrate 21) through the first through section/hole [Fig. 5], and the sealant being directly in contact with the first electrode (bottom transparent conductive layer 22) [Fig. 5],
wherein there is a second through section (see opening formed in buffer layer/HBL 6) connected to the first through section (the though sections formed in buffer layer/HBL 6 and TCO/first electrode 22, are connected as seen in Fig. 5 below), and the sealant (7) is in contact with the first substrate (21) through the first through section (opening in transparent conductive layer 22) and the second through section ((opening in HBL 6) [Fig. 5],
wherein in a plane perpendicular to the first direction, a boundary of the through section/hole directly contacts the first electrode (see portions of the through hole delimited by the bottom transparent conductive layer 22), such that, in the plane, the first electrode (bottom transparent conductive layer 22) surrounds the through section/opening [Fig. 5], and
wherein the sealant (7) is in contact with both the first substrate (21) and the second substrate (21) [see Fig. 5 below].
[AltContent: textbox (Sealant in contact with bottom substrate)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Sealant in contact with top substrate)]
    PNG
    media_image1.png
    256
    495
    media_image1.png
    Greyscale

Kojima does not teach the first through section comprising a plurality of through holes disposed in a two dimensional array in the plane, with even gaps between the through holes.
Cho teaches a sealant (400) positioned between upper and lower substrates, wherein a through section including a plurality of holes disposed in a two dimensional array in the plane, with even gaps between the holes, is provided such that sufficient contact area between upper and lower substrates is provided [Fig. 1 and 3-4, paragraphs 0069-0072].  As seen in Fig. 4, in a plane perpendicular to a first direction in which the sealant is disposed, a boundary of each through hole of the plurality of through holes directly contacts the layer, such that, in the plane, the layer surrounds each of the plurality of through holes.
By providing the plurality of though holes in a two-dimensional array with even gaps, as opposed to a single opening, the dead space formed due to the area of the sealant is reduced while the adhesion strength that bonds the upper and lower substrates to each other is maintained or improved [paragraph 0069-0074].
Kojima and Cho are analogous inventions in the field of photoelectric devices. It would have been obvious to modify the through section in Kojima to comprise a plurality of holes disposed in a two dimensional array in the plane with even gaps between the through holes, as in Cho, in order to reduce the area of the sealant and therefore the dead space that is formed while maintaining or improving the adhesion strength that bonds the upper and lower substrates to each other [Cho, Fig. 1 and paragraph 0072].
It is noted that he above combination necessarily results in the sealant being in contact with the first substrate through the plurality of holes.
Regarding claim 8
Kojima teaches the photoelectric conversion element as set forth above, further comprising a hole-blocking layer (corresponding to buffer layer 6 comprising TiO2, which is the same material as the one disclosed in paragraph 0241 of the instant application, and therefore reads on the claimed “hole blocking layer”) [Fig. 5 and paragraphs 0067-0068], wherein an average thickness of the hole-blocking layer (6) is 5 nm or greater but 1 µm or less (5 nm-100 nm) [Fig. 5 and paragraph 0067-0068].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 9
Kojima teaches the photoelectric conversion element as set forth above, wherein the photoelectric conversion layer (3) includes an electron-transport layer (corresponding to porous fine particle layer 41 which may comprise, for example, chalcogenide particles, and therefore reads on the claimed “electron-transport layer” as it is the same as described in paragraphs 0072-0076 of the instant application) [Kojima, paragraphs 0023-0025 and 0068] and a hole-transport layer (corresponding to p-type semiconductor layer 5) [Fig. 5, paragraphs 0049 and 0068].
Regarding claim 10
Kojima teaches the photoelectric conversion element as set forth above, wherein an average thickness of the electron-transport layer (41) is 100 nm or greater but 100 µm or less (less than 30 μm) [Kojima, paragraph 0036]. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 11
Kojima teaches the photoelectric conversion element as set forth above, wherein the sealant (7) is disposed to contact the first electrode (22) and the second substrate (top substrate 21) [Fig. 5 and paragraph 0068].
Regarding claims 12 and 13
Kojima teaches a photoelectric conversion element (cell 10) [Fig. 5 and paragraph 0068] comprising: 
a first substrate (corresponding to bottom transparent substrate 21) [Fig. 5 and paragraph 0068]; 
a first electrode (corresponding to bottom transparent conductive layer 22) on the first substrate (bottom substrate 21) [Fig. 5 and paragraph 0068];
 a photoelectric conversion layer (corresponding to photoelectric conversion layer 3) on the first electrode (bottom transparent conductive layer 22) [Fig. 5 and paragraph 0068]; 
a second electrode (corresponding to top transparent conductive layer 22) on the photoelectric conversion layer (3) [Fig. 5 and paragraph 0068]; 
a sealant (corresponding to sealing layer 7) disposed between the first electrode (bottom transparent conductive layer 22) and the second substrate (top substrate 21) in a first direction, and configured to seal at least the photoelectric conversion layer (3) [Fig. 5 and paragraph 0068]; and 
a hole-blocking layer (corresponding to buffer layer 6 comprising TiO2, which is the same material as the one disclosed in paragraph 0241 of the instant application, and therefore reads on the claimed “hole blocking layer”) [Fig. 5 and paragraphs 0067-0068] disposed between the first electrode (22) and the sealant (7) [Fig. 5],
 wherein the first electrode (bottom transparent conductive layer 22) includes a first through section/hole [see Fig. 5 below], the sealant (7) being in contact with the first substrate (bottom substrate 21) through the through section/hole [Fig. 5], 
wherein in a plane perpendicular to the first direction, a boundary of the first through section/hole directly contacts the first electrode (see portions of the through hole delimited by the bottom transparent conductive layer 22), such that, in the plane, the first electrode (bottom transparent conductive layer 22) surrounds the first through section/opening [Fig. 5], and
wherein the hole-blocking layer (6) includes a second through section (see Fig. 5 below) connected to the first through section of the first electrode (the though sections formed in buffer layer/HBL 6 and TCO/first electrode 22, are connected as seen in Fig. 5 below), and the sealant (7) is in contact with the first substrate (21) through the second through section of the hole-blocking layer (6) and the first through section of the first electrode (22) [Fig. 5],
wherein the sealant (7) is in contact with both the first substrate and the second substrate (21) [see Fig. 5].
Kojima does not teach the first through section and the second through section comprising a plurality of first and second through holes respectively, the plurality of first through holes and the plurality of second through holes each disposed in a dot pattern with even gaps.
Cho teaches a sealant (400) positioned between upper and lower substrates, wherein a through section including a plurality of holes disposed in a two dimensional array in the plane, with even gaps between the holes, is provided such that sufficient contact area between upper and lower substrates is provided [Fig. 1 and 3-4, paragraphs 0069-0072].  As seen in Fig. 4, in a plane perpendicular to a first direction in which the sealant is disposed, a boundary of each through hole of the plurality of through holes directly contacts the layer, such that, in the plane, the layer surrounds each of the plurality of through holes.
By providing the plurality of though holes in a two-dimensional array with even gaps, as opposed to a single opening, the dead space formed due to the area of the sealant is reduced while the adhesion strength that bonds the upper and lower substrates to each other is maintained or improved [paragraph 0069-0074].
Kojima and Cho are analogous inventions in the field of photoelectric devices. It would have been obvious to modify the first and second through sections in Kojima to each comprise a plurality of holes disposed in a dot pattern with even gaps, respectively, as in Cho, in order to reduce the area of the sealant and therefore the dead space that is formed while maintaining or improving the adhesion strength that bonds the upper and lower substrates to each other [Cho, Fig. 1 and paragraph 0072].
Regarding claim 18
Kojima teaches the photoelectric conversion element as set forth above, wherein an average thickness of the hole-blocking layer is 5 nm or greater but 1 µm or less (5 nm-100 nm) [Fig. 5 and paragraph 0067-0068].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 19
Kojima teaches the photoelectric conversion element as set forth above, wherein the photoelectric conversion layer (3) includes an electron-transport layer (corresponding to porous fine particle layer 41 which may comprise, for example, chalcogenide particles, and therefore reads on the claimed “electron-transport layer” as it is the same as described in paragraphs 0072-0076 of the instant application) [Kojima, paragraphs 0023-0025 and 0068] and a hole-transport layer (corresponding to p-type semiconductor layer 5) [Fig. 5, paragraphs 0049 and 0068].
Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-229747, Kojima et al. in view of US 2015/0001501, Cho et al. as applied to claims 1, 2, 8-13, 18 and 19 above, and further in view of US 2016/0217936, Fukui et al.
Regarding claims 6 and 17
All the limitations of claims 1 and 12, from which claims 2 and 13 depend respectively, have been set forth above.
Modified Kojima is silent to the average thickness of the first electrode being 5 nm or greater but 1 µm or less.
Fukui teaches a photoelectric conversion element [Fig. 1 and paragraph 0023] comprising a first electrode (TCO conductive layer 2) formed on a first substrate (1) [Fig. 1 and paragraph 0023], wherein the first electrode (2) has an average thickness of 0.02 µm to 5 µm [paragraph 0036].
	Modified Kojima and Fukui are analogous inventions in the field of photoelectric conversion devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first electrode layer in Kojima, to have an average thickness of 0.02 µm to 5 µm, as in Fukui, because a TCO layer having a thickness in said range provides a suitable light transmissive and conductive electrode for use in a photoelectric device [Fukui, paragraphs 0023 and 0035-0036].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-229747, Kojima et al. in view of US 2015/0001501, Cho et al. as applied to claims 1, 2, 8-13, 18 and 19 above, and further in view of US 2007/0095389, Cho et al.
Regarding claim 20
All the limitations of claim 1, from which claim 20 depends, have been set forth above.
Modified Kojima is silent to each of the plurality of holes being circular.
Cho teaches that openings within transparent electrode layers may be circular and/or square [paragraph 0031].
Modified Kojima and Cho are analogous inventions in the field of photoelectric conversion elements.  Because Cho teaches choosing from a finite number of identified, predictable shapes for openings/holes formed within a transparent electrode layer, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Cho teaches that circular and/or square holes leads to the anticipated success, said configuration is not of innovation but of ordinary skill and common sense [see MPEP 2143].
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-229747, Kojima et al. in view of US 2015/0001501, Cho et al. as applied to claims 1, 2, 8-13, 18 and 19 above, and further in view of US 2009/0250104, Fukui et al.
Regarding claim 21
All the limitations of claim 1, from which claim 20 depends, have been set forth above.
Modified Kojima does not teach the sealant including a coupling agent configured to react with a hydroxyl group, and contacts with the first substrate having hydroxyl groups.
Inoue teaches a photoelectric conversion element comprising a sealant (2b) [Fig. 2d, paragraphs 0061 and 0135], wherein a silane coupling agent is added to sealant to improve the adhesion strength between the sealant and the substrate [paragraph 0111]. 
	Modified Kojima and Inoue are analogous inventions in the field of photoelectric devices comprising edge sealants.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sealant of modified Kojima to comprise a coupling agent, as in Inoue, in order to improve the adhesion strength between the sealant and the substrates [Inoue, paragraph 0111].
With regards to the limitation “configured to react with a hydroxyl group, and contacts with the first substrate having hydroxyl groups”, the coupling agent of the prior art is the same as the one described in paragraph 0234 of the instant.   Therefore, the claimed properties or functions are presumed to be inherent.  The court has held that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

Allowable Subject Matter
In view of the newly submitted amendments, upon further consideration of the prior art, the indicated allowability of claims 12-13 and 17-19 is withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks Filed on 12/22/2021, with respect to the rejection of claim(s) 1, 2, 6, 8-13 and 17-21 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.  The arguments that remain pertinent are addressed herein.
As a first matter Examiner notes to the Interview Summary mailed on 01/19/2022, wherein it was discussed that the features of Fig. 1C, corresponding to the posts formed by the openings on the right side of the elements being longer than those on the left side, appeared to overcome the rejection of record and rendered the claims allowable.
Applicant argues that, in Fig. 1 of Cho, the metal layer 150’ is covered by using the interlayer insulating film 160 and accordingly, the inner surface 160a’ of each of the plurality of penetration openings 150A in the metal layer 150° does not contact the sealant 400 (paragraph [0075]).
	Applicant argues that the through section including a plurality of through holes is formed in the insulating layer IL, which may include a metal layer 150’. 
	Applicant further argues that the metal layer 150’ is neither an electrode for the photoelectric conversion element nor a source/drain electrode of the TFT, although it may include the same material and be formed on the same layer as that of the source/drain electrode. 
Examiner respectfully disagrees.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
In the instant case, Kojima (‘747 application) teaches a first electrode (22) including a first through section [Fig. 5] and a hole blocking layer (6) including a second through section [Fig. 5] connected to the first through section so that the sealant (7) contacts the substrate (21) [Fig. 5].  It is also seen from Fig. 5 that the through sections in Kojima contact the sealant (7) [Fig. 5].
	The examiner recognizes that Kojima does not teach the through sections including a plurality of through holes.
	Cho teaches a method of increasing the reduce the dead space formed by the sealant while maintaining or improving the adhesive strength between upper and lower glass substrates.  Particularly, Cho teaches that when a plurality of though holes that are disposed in a dot pattern with even gaps are provided to seal a space between two substrates a sufficient contact area between the sealant and the substrates is provided thereby increasing the adhesive strength due to the reduction in dead space that would otherwise be formed by the area of the sealant [Fig. 1 and paragraph 0072].  
Therefore, one of ordinary skill in the art would look into Cho to increase the adhesive strength between the sealant and the top and bottom glass substrates in Kojima.  When looking into the primary reference Kojima, the sealant is contacting the substrates via the through sections formed on the electrode and HBL.  Accordingly, in order to increase the adhesive strength between the sealant and the substrates in Kojima, one would do so by modifying the though sections that allow said contact, which, in the case of Kojima, corresponding to the through sections of the electrode layer and the HBL.  
“The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).
Further, while not exemplified in the figures, the recitation “may be covered” in paragraphs [0014] and [0075] of Cho implies that, while it may provide some improvement, there are embodiments in which it is not covered.  A disclosed improvement does not preclude the teachings of the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721